Opinión concurrente del
Juez Asociado Señor Alonso Alonso.
No puedo suscribir la norma enunciada por este Tribunal sobre que “los tribunales de instancia no deben permi-tir que el perito opine, directamente, respecto a la veraci-dad de la versión del menor o sobre la confiabilidad de su testimonio” y otras expresiones hechas en la opinión del Tribunal que limitan el testimonio pericial. (Enfasis suprimido.) Opinión mayoritaria, pág. 806.
*818Nada hay en las Reglas 52 y 57 de Evidencia, 32 L.P.R.A. Ap. IV, que prohíba que el perito, en casos como el que nos ocupa, opine sobre la veracidad de la versión del menor o sobre la confiabilidad de su testimonio. Por el con-trario, dichas reglas expresamente lo permiten en particular la Regla 57 de Evidencia, supra, la cual dispone que:
No será objetable la opinión o inferencia de un perito por el hecho de que se refiera a la cuestión que finalmente ha de ser decidida por el juzgador de los hechos. (Enfasis suplido.)
Nótese que la Regla 57 de Evidencia, supra, no sólo per-mite la opinión del perito sino, también, las inferencias que éste haga, incluso sobre el hecho que finalmente ha de ser decidido por el juzgador de los hechos. Ello en nada afecta la función del juzgador de los hechos para adjudicar la credibilidad.
La opinión e inferencias del perito merecerán la credibi-lidad que el juzgador de los hechos le brinde.
Además, las Reglas 44 y 45 de Evidencia, 32 L.P.R.A. Ap. IV, permiten, expresamente, el testimonio en forma de opinón sobre el carácter veraz o mendaz de un testigo.
En casos como el de autos, y en aquéllos cuando los me-nores de edad sean víctimas de conducta desviada de adul-tos —en particular conducta sexual— y de maltrato de me-nores es imprescindible que permitamos que el juzgador de los hechos cuente con el más amplio testimonio pericial sobre los hechos en controversia.
En muchos de estos casos, el efecto en el menor a causa de esa conducta desviada le produce un trauma físico y sicológico que en ocasiones provoca que éste no pueda ni siquiera hablar sobre lo ocurrido.
Sólo mediante pruebas sicológicas, y la interpretación pericial de éstas, se pueden probar los hechos en controversia. Sobre el particular, véase la situación de he-chos y el testimonio pericial de Pueblo v. Ríos Maldonado, 132 D.P.R. 146 (1992). En dicho caso, la menor (J.R.R.) no *819tenía mucha capacidad para expresarse y fue precisamente con gestos y utilizando muñecos terapéuticos, y la opinión pericial, que se logró obtener su versión de los hechos.
Por lo anterior, concurro con el resultado.